
	

116 S2551 IS: Tariff Rebate Act
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2551
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish the Tariff Rebate Program to disburse revenues from tariffs back to the American
			 people.
	
	
		1.Short title
 This Act may be cited as the Tariff Rebate Act.
 2.FindingsCongress finds the following: (1)The Chinese Communist Party has exploited its trading relationship with the United States at the expense of American workers and industries, including industries critical to our national security such as steel and aluminum.
 (2)Tariffs serve various strategic purposes for the United States, but they also impose costs on Americans by raising the price of consumer goods and other imports.
 (3)American families share the burden of tariffs, so they should share in the revenue raised from tariffs as well.
 (4)Distributing tariff revenues as a rebate to taxpayers will help Americans stand united as we use trade barriers to accomplish important national objectives.
			3.Tariff Rebate Program
 (a)In generalSubject to subsection (e), the Secretary of the Treasury or the Secretary's delegate (referred to in this section as the Secretary) shall establish and implement the Tariff Rebate Program to—
 (1)determine the total amount collected pursuant to duties imposed under sections 201 and 301 of the Trade Act of 1974 (19 U.S.C. 2251 and 2411) and section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) during 2019 and each calendar year thereafter;
 (2)determine the number of eligible individuals that have filed a Federal income tax return for the taxable year ending with or within the applicable calendar year under paragraph (1); and
 (3)disburse a payment equal to the applicable amount to each such eligible individual. (b)Eligible individual (1)In generalExcept as provided under subsection (e), for purposes of this section, the term eligible individual means an individual who, with respect to any taxable year ending with or within a calendar year, has—
 (A)filed a Federal income tax return not later than October 15 of the succeeding calendar year; and (B)taxable income of not greater than—
 (i)in the case of any taxpayer filing a joint return for such taxable year, $168,400; or (ii)in the case of any taxpayer not filing a joint return for such taxable year, $84,200.
 (2)ExceptionThe term eligible individual shall not include, with respect to any taxable year ending with or within a calendar year— (A)any estate or trust;
 (B)any nonresident alien individual or any alien who is not authorized for employment in the United States; or
 (C)any individual who is a dependent for whom a deduction is allowable under section 151 to another taxpayer for such taxable year.
 (3)Inflation adjustmentIn the case of any taxable year beginning after 2019, each dollar amount referred to in paragraph (1)(B) shall be increased by an amount equal to—
 (A)such dollar amount; multiplied by (B)the cost-of-living adjustment determined under section (1)(f)(3) of the Internal Revenue Code of 1986 for the calendar year in which the taxable year begins, by substituting 2018 for 2016 in subparagraph (A)(ii) thereof.
					(c)Applicable amount
 (1)In generalExcept as provided under subsection (e), for purposes of this section, the applicable amount shall be an amount equal to the quotient obtained by dividing—
 (A)the amount described in subsection (a)(1) for the applicable calendar year; by (B)an amount equal to the number of eligible individuals that have filed a Federal income tax return for the taxable year ending with or within such applicable calendar year.
 (2)RoundingAny amount determined under paragraph (1) shall be rounded down to the next whole dollar amount. (d)Timing of paymentFor purposes of subsection (a)(3), the Secretary shall disburse such payment as rapidly as possible following the determination of the applicable amount for the calendar year.
			(e)Special rebate for tax year 2018
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall— (A)determine the total amount collected pursuant to duties imposed under sections 201 and 301 of the Trade Act of 1974 and section 232 of the Trade Expansion Act of 1962 during calendar years 2017 and 2018;
 (B)determine the number of eligible individuals that have filed a Federal income tax return for the taxable year ending with or within calendar year 2018; and
 (C)disburse a payment equal to the applicable amount to each such eligible individual. (2)Eligible individualFor purposes of this subsection, the term eligible individual has the same meaning given such term under subsection (b), except that paragraph (1)(B) of such subsection shall be applied—
 (A)in clause (i) of such paragraph, by substituting $165,000 for $168,400; and (B)in clause (ii) of such paragraph, by substituting $82,500 for $84,200.
					(3)Applicable amount
 (A)In generalFor purposes of this subsection, the applicable amount shall be an amount equal to the quotient obtained by dividing—
 (i)the amount described in paragraph (1)(A); by (ii)an amount equal to the number of eligible individuals that have filed a Federal income tax return for the taxable year ending with or within calendar year 2018.
 (B)RoundingAny amount determined under subparagraph (A) shall be rounded down to the next whole dollar amount. (f)Tariff Rebate Fund (1)Establishment of FundThere is established in the Treasury a fund to be known as the Tariff Rebate Fund, consisting of such amounts as may be transferred to the fund pursuant to paragraph (2), to remain available until expended.
 (2)Transfers to FundThe Secretary shall transfer to the Tariff Rebate Fund from the general fund of the Treasury an amount equivalent to the amount of duties collected after December 31, 2016, and imposed pursuant to sections 201 and 301 of the Trade Act of 1974 and section 232 of the Trade Expansion Act of 1962.
 (3)Availability of fundsAmounts in the Tariff Rebate Fund shall be available to the Secretary, without further appropriation, to carry out the Tariff Rebate Program (including any provisions under subsection (e)).
				
